UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DESMOND M. WITHERSPOON,

                                 Plaintiff,
                                                                 17-CV-9521 (CM)
                     -against-
                                                                      ORDER
UNITED STATES OF AMERICA,

                                 Defendants.

COLLEEN McMAHON, United States District Judge:

       Plaintiff filed this action pro se. On December 8, 2017, the Court dismissed the complaint

on the ground that Plaintiff is barred from filing any new action in forma pauperis (IFP) without

first obtaining from the Court leave to file. See Witherspoon v. Rivera, No. 15-CV-4328 (LAP)

(S.D.N.Y. June 30, 2015). Nearly two years later, on August 29, 2019, Plaintiff filed a motion for

reconsideration challenging the 2017 dismissal order.

       The Court liberally construes this submission as a motion under Fed. R. Civ. P. 60(b) for

relief from a judgment or order. After reviewing the arguments in Plaintiff’s submission, the

Court denies the motion.

                                              DISCUSSION

       Under Fed. R. Civ. P. 60(b), a party may seek relief from a district court’s order or

judgment for the following reasons:

       (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
       evidence that, with reasonable diligence, could not have been discovered in time
       to move for a new trial under Rule 59(b); (3) fraud (whether previously called
       intrinsic or extrinsic), misrepresentation, or other misconduct of an opposing
       party; (4) the judgment is void; (5) the judgment has been satisfied, released, or
       discharged; it is based on an earlier judgment that has been reversed or vacated; or
       applying it prospectively is no longer equitable; or (6) any other reason justifying
       relief.

Fed. R. Civ. P. 60(b).
       In Plaintiff’s motion, he argues that the Court relied on the wrong code section. The

Court has considered Plaintiff’s arguments, and even under a liberal interpretation of his motion,

Plaintiff has failed to allege facts demonstrating that any of the grounds listed in the first five

clauses of Fed. R. Civ. P. 60(b) apply. Therefore, the motion under any of these clauses is denied.

       To the extent that Plaintiff seeks relief under Fed. R. Civ. P. 60(b)(6), the motion is also

denied. “[A] Rule 60(b)(6) motion must be based upon some reason other than those stated in

clauses (1)-(5).” United Airlines, Inc. v. Brien, 588 F.3d 158, 175 (2d Cir. 2009) (quoting Smith v.

Sec’y of HHS, 776 F.2d 1330, 1333 (6th Cir. 1985)). A party moving under Rule 60(b)(6) cannot

circumvent the one-year limitation applicable to claims under clauses (1)-(3) by invoking the

residual clause (6) of Rule 60(b). Id. A Rule 60(b)(6) motion must show both that the motion was

filed within a “reasonable time” and that “‘extraordinary circumstances’ [exist] to warrant relief.”

Old Republic Ins. Co. v. Pac. Fin. Servs. of America, Inc., 301 F.3d 54, 59 (2d Cir. 2002) (per

curiam) (citation omitted). Plaintiff has failed to allege any facts demonstrating that

extraordinary circumstances exist to warrant relief under Fed. R. Civ. P. 60(b)(6). See Ackermann

v. United States, 340 U.S. 193, 199-202 (1950).

                                          CONCLUSION

       Accordingly, Plaintiff’s motion for reconsideration (ECF Nos. 7-8) is denied.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       Plaintiff’s case in this Court under Docket No. 17-CV-9521 is closed. The Court will only

accept for filing documents that are directed to the Second Circuit Court of Appeals. If Plaintiff

files other documents that are frivolous or meritless, the Court will direct Plaintiff to show cause

why Plaintiff should not be barred from filing further documents in this action.



                                                   2
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   November 12, 2019
          New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 3
